Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed 2/02/2022, in which:
Claims 1-4, 10-14, 19-20 were amended.
No claims were added/cancelled.
Claims 1-20 are pending.
Claims 1, 11, 20 are independent claims.

Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 11-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heather Saunders et al (US PG Pub No. 2019/0096280; Published: 03/28/2019).

Claim 1:

As per independent claim 1, Saunders discloses a method comprising:
providing, to a computing device, a documentation page for a feature of a software product, wherein the documentation page includes an identifier of a data environment that provides an interactive implementation of the feature [[0045] tutorial data (documentation) for a new device or feature, or new software or feature is provided and presented to a user device, [0046] data environment information including make, model, generation, functions, that identify the user device or associated software is needed to provide an interactive implementation of the feature].
receiving, from the computing device, a request to display the data environment [[0045] user of the client device requests a tutorial function, 0046 tutorial function requested based on the data environment and provided to client]. 
retrieving, from a database associated with the computing device, data associated with the data environment [[0038, 0042-0043] user profile data stored in a database associated with the computing device, data associated to user historic data related to the software/hardware.].
creating the data environment based on the data associated with the data environment [[0045, 0050] data environment created based on past device and user usage information, tutorial created based on data environment and provided to client ]and 
providing the data environment to the computing device for display [[0051 0060] data environment provided for display].

Claim 2:
As per claim 2, which depends on claim 1, Saunders discloses further comprising: receiving, at the database from the computing device, a query for the data environment; performing the query on the user data; and providing a result of the query to the computing device for display within the data environment. Saunders, [[0033-0034] database queried to retrieve user data, client information included hardware or software retrieved for generation of the tutorial for display within the user’s data environment]. 

Claim 3:
As per claim 3, which depends on claim 2, Saunders discloses wherein the query changes at least a portion of the user data displayed within the data environment. Saunders, [[0033-0034] queried user data changes data displayed within the data environment].

Claim 4:
As per claim 4, which depends on claim 1, Saunders discloses further comprising: receiving, from the computing device, a request to add the data environment to a computing environment associated with the user; and adding the data environment to the computing environment ([[0031, 0033-0033, 0034, 0038] database stores user profile information, profile information includes data regarding the computer environment associated with the user]

Claim 8:
As per claim 8, which depends on claim 1, Saunders discloses wherein the method further comprises, prior to providing the documentation page, receiving, from a computing device, a request for a documentation page, the request for the documentation page including a user ID [[0038, 0042-0043] user profile database includes user information, user identification information required for request of tutorial page].

Claim 9:
As per claim 9, which depends on claim 8, Saunders discloses wherein the database is identified based on the user ID [[0043] database containing user profile information identified based on user identification information].

Claim 11:
As per independent claim 11, it recites a system for executing the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 12:
As per claim 12 it is rejected under the same rationale as claim 2 above.

Claim 13:
As per claim 13 it is rejected under the same rationale as claim 3 above.

Claim 14:
As per claim 14, it is rejected under the same rationale as claim 4 above.

Claim 18:
As per claim 18, it is rejected under the same rationale as claim 9 above.

Claim 20:
As per independent claim 20, it recites a non-transitory computer-readable medium storing instructions that when executed cause a system to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 5-6, 10, 15-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Andrey Komarov et al. (US PG Pub No. 2010/0146483; Published: 06/10/2010)(hereinafter: Komarov).

Claim 5:
As per claim 5, which depends on claim 1, Saunders discloses the documentation page displayed as tutorials in an electronic device, Saunders failed to specifically disclose wherein the documentation page is a Hypertext Markup Language (HTML) page displaying information regarding a type of environment 
Komarov, in the same field of dynamic documentation pages discloses this limitation in ([0023] documentation displayed over a webpage, the server presents documentation in a web page format) webpages inherently include HTML.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the documentation teachings of Sounders such that the documentation page is a Hypertext Markup Language (HTML) page displaying information regarding a type of environment as disclosed by Komarov. The motivation for doing so would have been to offer the documentation as web page, thus reducing development overhead and taking advantage of the user device web browsing capabilities.

Claim 6:
As per claim 6, which depends on claim 5, Sounders and Komarov disclose wherein the data environment is an implementation of the type of environment for which the documentation page provides information. Saunders, [[0046] data environment information including make, model, generation, functions, that identify the user device or associated software is needed to provide an interactive implementation of the feature].

Claim 10:
As per claim 10, which depends on claim 1, Saunders failed to disclose wherein creating the environment further comprises combining the data with a form associated with the data environment.
Komarov, in the same field of dynamic documentation pages discloses this limitation in ([0017, 0043-0047] Figs 4b-4d, displayed environment comprises data associated with form).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the custom tutorial teachings of Saunders to combine the data with a form associated with the data environment as disclosed by Komarov. The motivation for doing so would have been to generate dynamic documentation including known user interfaces including forms and wizards, improving the educational goals of the documentation.

Claim 15:
As per claim 15, it is rejected under the same rationale as claim 5 above.

Claim 16:
As per claim 16, it is rejected under the same rationale as claim 6 above.

Claim 19:
As per claim 19, it is rejected under the same rationale as claim 10 above.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders in view of Adam Coimbra et al. (US PG Pub No. 2021/0326430; Filed: 5/6/2019)(hereinafter: Coimbra).

Claim 7:
As per claim 7, which depends on claim 5, Saunders failed to specifically disclose wherein the data environment is displayed in an iframe of the HTML page.
Coimbra, in the same field of integrating environments in a webpage discloses this limitation in that ([0015, 0096, 0104-0108, 0110] wherein Coimbra discloses the webpage loading a JS library in an iframe, the JS library providing to execute code, programs or logic).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the webpage documentation teachings of Saunders to display a data environment in an iframe of the HTML as disclosed by Coimbra. The motivation for doing so would have been to be able to independently display content in an iframe, thus allowing components in the iframe to access data independently from the webpage (0110-0111).

Claim 17:
As per claim 17 it is rejected under the same rationale as claim 7 above.

Response to Arguments
Applicant’s arguments, see remarks pages 7-8, filed 2/02/2022, with respect to the rejection(s) of claim(s) independent claims 1, 11, 20 under 35 USC 102 have been fully considered and are persuasive. The newly added limitations changed the scope of the claim and required new grounds of rejection. Therefore, the Applicant arguments are now moot. Please see the rejections above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144